Title: To George Washington from Lotbinière, 21 July 1789
From: Chartier de Lotbinière, Michel, marquis de
To: Washington, George



New York 21st July 1789

The Memorial of the Marquis de Chartier de Lotbiniere &c. &c. sets forth and to you most respectfully sheweth.
That immediately after the first steps of the Embassador of his most Christian Majesty, on the part of the King his master, in England, with the british Government in 1772, on the subject of the two Seignories belonging to him at the head of the Lake Champlain, concerning which he presented a Memorial on the 18th of June last, there was secured to him by the said Government an annual allowance of four hundred Guineas, which were paid to him with the strictest punctuality every year of his residence in London—The said allowance was to continue from the time of the general Capitulation of Canada until the restitution of his said two Seignories, and complete justice should be done for the injury of his non enjoyment.
That the said british Government having presented to him towards the end of 1775 in lieu of the said two specified Seignories, only an offer of one hundred and fifty thousand acres of Land to be taken at his election throughout the whole extent of the Province of Quebec, he formally declared to the Ministers and Members of the Privy Council of his Britannic Majesty, that he still persisted in the absolute demand of his said two specified Seignories, as he did also in that of indemnification and complete justice for the injury that he had already suffered and might still suffer from his non enjoyment of the two said Seignories.
That in March 1776 seeing every thing disposed in England for an open and the most serious war against her Colonies, who resisted the arbitrary and absolute power which the mother Country wished to impose on them; that besides, conceiving the extreme difficulty for the mother Country to reduce them to that blind obedience which she exacted from them, and that the result of all those preparations for war, would be an eternal separation between them and her; and in order that he should

not be reduced to the hard necessity of taking up arms against a people whom he sincerely esteemed, and with whom it was indispensable for him to become a fellow Citizen to preserve his two said Seignories, the Memorialist did not hesitate to abandon England towards the end of the said month of march 1776, as well as the allowance which he enjoyed and should continue to enjoy until complete justice shall be done him (and the only sacrifice on his part in favour of the United States is an object which already amounts to a sum above five thousand two hundred Guineas). He went immediately into France, his ancient Country, there to continue services which he had constantly rendered to her from his most tender years to the moment of the general Capitulation of Canada, hoping, as has since happened, that they might be to her of the first utility in case of a revolution, which he already looked upon as inevitable and certain; and he has seen with the greatest satisfaction that his natural and ancient Sovereign has been fully satisfied with his disposition and all his conduct.
That in 1787 judging that every thing here was preparing for the prompt and sure establishment of a Government permanent and for ever, the Memorialist came over to the United States in order there to claim, in consequence, his just right, and to obtain full satisfaction from them on all the objects relative to his two said Seignories.
It is two years and more since his arrival there. He had the misfortune to be seized shortly after with the fevers of the Country, which have unmercifully teased him for the space of near nineteen months, at two different periods, and although he thought he had brought with him money sufficient to support him there, with some decency, until satisfaction should be made to him, The delay in establishing a permanent national Government on the one hand, the unhappy event of a misplaced confidence for a great part of his funds on the other, and lastly the long sickness that he has endured since his residence there, have reduced him to a most miserable existence till now, and without any other hope than that which he has reason to expect from the justice of the Congress upon every point whatever.
After the above full representation, which the Minister for

foreign affairs of these States can confirm even in the smallest tittle, the Memorialist, Sir, hopes from your justice and humanity, that you will be pleased—first to make good his loss by causing to be granted to him the sum of five thousand two hundred Guineas and further, to replace the same sum from the time he left England, which he then so generously sacrificed for the truest advantage of these States, that you will be pleased to cause to be granted in like manner (and to those designated by him, in case of his death) a continuation of the same annual allowance of four hundred Guineas until specific restitution of the two Seignories in question, and in his first Memorial already cited, and the equivalent indemnification for all the Losses which he has suffered from the non enjoyment of those two great and valuable proprieties from the epoch of the general capitulation of Canada. And he will never cease to pray for the preservation of your days, so essential to the safety and happiness of every one who exists on this Continent, as well as for the most extensive prosperity of the United States.

The Mis. de Chartier de Lotbiniere

